PER-CURIAM.
Concededly the defendant was in possession under a lease to continue until September 1st. Her possession was in no way disturbed, yet, because displeased with what she considered the arbitrary action of the landlord' in refusing a renewal after September 1st, she left the premises in July, and has successfully resisted *1017a suit for the agreed rental. We fail to find any evidence in the record which would indicate a defense to the landlord’s cause of action, and the judgment for the defendant is quite without warrant in law upon the undisputed facts.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.